Citation Nr: 0417769	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).  A review of the file shows 
that the Cleveland RO issued a supplemental statement of the 
case in December 2003.

By rating decision in November 2003, service connection was 
granted for duodenitis and a 20 percent evaluation was 
assigned.  On an original claim (as is the situation here), 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In May 2004, an informal hearing presentation was submitted 
which serves as a timely notice of disagreement relative to 
the claim for an initial rating in excess of 20 percent for 
the service connected duodenitis.  As a result, VA must 
provide the veteran with a statement of the case on the claim 
for a higher evaluation.  The issuance of a statement of the 
case is addressed in the remand section below.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  (When an NOD is filed, the 
Board should remand, rather than refer the issue to the RO 
for the issuance of a statement of the case.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a left foot disability and a skin 
disability.  

This case was previously remanded from the Board to the RO 
for additional development of the evidence.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand was necessary due to the RO's failure to follow the 
directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  This 
case must be remanded to effectuate the evidentiary 
development necessary to fully and fairly adjudicate the 
veteran's claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record to 
include all current treatment records 
from the Poplar Bluff VA medical center.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following the completion of the above 
development, the RO should schedule the 
veteran for VA examinations by physicians 
who have the appropriate medical 
expertise to provide the requested 
medical opinions.  The veteran's claims 
folder must be made available to the 
physicians prior to the examinations and 
all necessary diagnostic testing should 
be conducted.  In the reports of 
examination, the physicians should 
provide a detailed history regarding the 
claim for a skin disability and a left 
foot disability.  

Based on a complete review of the record 
and the current examination, the 
dermatology physician should provide a 
diagnosis for all current skin 
disability.  For each diagnosed 
disability, the physician should provide 
an opinion as to whether it is at least 
as likely as not that any current skin 
disability is related to the veteran's 
military service.  In answering this 
question, the physician must use the 
standard of proof provided by the Board.  
A complete rationale should be given for 
the medical opinion.

Based on a complete review of the record 
and the current examination, the 
orthopedic physician should provide a 
diagnosis for all current left foot 
disability.  For each diagnosed 
disability, the physician should provide 
an opinion as to whether it is at least 
as likely as not that any current left 
foot disability is related to the 
veteran's military service.  In answering 
this question, the physician must use the 
standard of proof provided by the Board.  
A complete rationale should be given for 
the medical opinion.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

4.  With regard to the November 2003 
rating decision, the veteran should be 
provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1) concerning the 
issue of entitlement to an initial rating 
in excess of 20 percent for duodenitis.  
In particular, the statement of the case 
should provide the veteran and his 
representative with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case, and they should be 
advised that a timely substantive appeal 
must be submitted if he elects to have 
the Board consider this matter.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



